VICKERY, P. J.
In the Cuyahoga Common Pleas, Maria Iciofano brought an action for the cancellation of a mortgage held by S. L. Spero and equity title against said mortgage on property set up in the petition. Judgment was entered in favor of Spero and the case was appealed. Depositions were taken and it seems that the husband of Maria, Giovanni Iciofano, is absolutely insane and from the evidence, was insane at the time of certain transactions which were the cause of this law suit. He was not adjudged insane, but he was nevertheless.
Gertrude Weiss, daughter of Joseph Weiss owned a farm which was formerly owned by the Templer Realty Co., upon which was a mortgage for more than its full value. The Realty Co. had made a deed, executed, stamp*264ed and delivered to Gertrude Weiss when her father came' in contact with Giovanni and Maria who is also her husband’s guardian, and a deal was made whereby he became the purchaser, he supposed, of the farm in question. Weiss then took the deed which was delivered to his daughter and erased her name and substituted that of the insane person, and took a mortgage for $1,750 upon the home of Icio-fano and transferred that mortgage to Spero. It is for the cancellation of the mortgage on their home that brings the Iciof anos into court. The Court of Appeals held:
Attorneys—Turney & Sipe for Iciofano; Ulmer and Berne, for Spero; all of Cleveland.
When the deed was executed to Gertrude Weiss by the Realty Co. it transferred all the title it had, and by erasing Gertrude’s. name and inserting that of Iciofano it undertook to transfer the property to him. The Realty Co., however, transferred nothing, because after it had parted with its title to Gertrude Weiss the only chance of getting the title back was by reconveyance from Gertrude Weiss to them.
Spero claims he is an innocent purchaser for value. The fact that he was consulted in the erasure of the name on the deed, removes that defense.
Maria Iciofano is entitled to the-relief she asks and a decree concelling the mortgage and quieting the title may be entered.